Case 2:18-mc-50546-TGB-DRG ECF No. 3 filed 11/26/18   PageID.33   Page 1 of 1




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION




   IN RE: AUGUST CHRISTINE                   Misc. No. 18-50546
                                             Hon. Terrence G. Berg




                        ORDER OF DISMISSAL
     This matter is before the Court on the Court’s own review of the

  document that initiated this action.

     This document is unintelligible and fails to state a claim for re-
  lief. This matter is dismissed pursuant to Fed. R. Civ. P. 12(h)(3)

  for lack of subject matter jurisdiction.
                             BY THE COURT:
   Dated: November 26,        s/Terrence G. Berg
   2018                       TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE

                        Certificate of Service
      I hereby certify that this Order was electronically filed, and
   the parties and/or counsel of record were served on November
   26, 2018.

                              s/A. Chubb
                              Case Manager




                                     1
